Citation Nr: 1118950	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  10-11 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for coronary artery disease, to include as due to a service-connected disorder.

2.  Entitlement to service connection for hypertension, to include as due to a service-connected disorder.

3.  Entitlement to service connection for diabetes mellitus, type II, to include as due to a service-connected disorder.

4.  Entitlement to service connection for a psychiatric disorder, to include anxiety and depression, to include as due to a service-connected disorder.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to May 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

After reviewing the Veteran's claims file, the Board concludes that additional development is necessary in order to comply with VA's duty to assist with regard to the Veteran's claims.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The Veteran's claims file reflects that there are additional treatment records pertinent to the Veteran's claims and identified by the record which have not yet been associated with the Veteran's claims file.  Specifically, during his November 2010 hearing before the Board, the Veteran indicated that he received treatment for his disabilities at VA Medical Centers in Greenville and Emporia.  Although VA treatment records from the Greenville Clinic are in the claims file, none of the Veteran's treatment records from the VA Clinic in Emporia have been obtained.  In addition, although the RO requested the Veteran's private medical treatment records from R.P.D., M.D. in 1998, an October 1998 response from Dr. R.P.D.'s office indicates that additional private medical treatment records were available but not provided because not requested by the RO.  Specifically, the October 1998 response notes that only the private medical treatment records from 1995 were provided because that was all that was requested, but that the Veteran started receiving treatment from Dr. R.P.D. in November 1995, and that if additional records were needed, the RO should follow up with Dr. R.P.D.'s office.  The claims file does not reflect an attempt by the RO to obtain the private medical treatment records after 1995 from Dr. R.P.D.'s office.  Therefore, the RO should, with the assistance of the Veteran, attempt to obtain the Veteran's records from the VA Emporia Clinic and Dr. R.P.D., as well as the records of any other medical treatment provider that the Veteran may have seen for his claimed disorders.

The Board also observes that the Veteran's claims file reflects that he is receiving Social Security Administration (SSA) disability benefits.  While a January 1997 SSA decision has been associated with the Veteran's claims file, it does not appear that all of the Veteran's SSA disability records have been obtained.  As the duty to assist extends to obtaining SSA records where they may be relevant to the issues under consideration, remand is required for the RO to obtain the Veteran's SSA records.  Murinscak v. Derwinski, 2 Vet. App. 363, 370 (1992).

Last, the Board acknowledges that the Veteran was provided with QTC examinations in February 2009 with respect to his claimed psychiatric disorder as well as his hypertension and coronary artery disease.  However, review of the examination reports reflects that the opinions provided are inadequate upon which to base an appellate decision.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the medical evidence of record is insufficient, in the opinion of the Board, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination).  

With respect to the QTC heart examination, the VA examiner concluded that the Veteran's current hypertension was "not a continuation because according to military medical record supplied he did not have hypertension while on active duty military service."  The examiner explained that the Veteran "did not have documented history of hypertension while on active duty.  Except for one elevated diastolic blood pressure of 90 with pain, all recorded blood pressures for clinic visits were normal."  However, review of the Veteran's service treatment records show several elevated diastolic blood pressure readings with two readings that meet VA's definition of hypertension.  Specifically, a June 1973 treatment record reflected a blood pressure reading of 130/90.  A February 1974 treatment record showed a blood pressure reading of 122/94.  A November 1974 treatment record indicated a blood pressure reading of 126/88.  The Veteran's separation examination showed a blood pressure reading of 132/82.  Thus, the QTC examiner's opinion appears to be based on inaccurate facts, and is therefore inadequate.  Id.  Similarly, the Veteran contends that his inservice duties were very stressful, and that his current hypertension is related to those inservice stressful circumstances.  The QTC examination report does not indicate that the examiner considered the Veteran's contentions, including whether or not the Veteran's current hypertension is related to inservice stressful circumstances.  For the foregoing reasons, the February 2009 VA examiner's opinion is inadequate, and the RO must provide the Veteran with a new VA examination, obtaining an opinion as to whether the Veteran's current hypertension is related to his inservice high blood pressure readings; whether his current hypertension is related to the inservice stressful experiences described by the Veteran; and whether the Veteran's current hypertension was caused or aggravated by his current psychiatric disorders.

The February 2009 VA examiner also opined that the Veteran's coronary artery disease was "not caused by or related to military service" because the Veteran "did not have a history of hypertension while on active duty military service."  However, as discussed above, the Veteran's service treatment records showed various findings of elevated blood pressure, two of which satisfy the current VA definition for hypertension.  Similarly, the VA examiner did not consider whether the Veteran's current coronary artery disease is related to his reported inservice stressful experiences caused by his duties or whether it was caused or aggravated by his current psychiatric disorders.  Thus, the February 2009 QTC examination report is also inadequate, and a new VA examination must be provided.

The Veteran was provided with a separate QTC psychiatric examination in February 2009.  That VA examiner opined that the Veteran's current psychiatric disorder was "permanently aggravated beyond its natural progression by coronary artery disease due to the coronary artery disease being a perpetual stressor to the claimant."  The QTC examiner, however, did not provide an opinion as to whether the Veteran's current psychiatric disorders, diagnosed as depression and anxiety, are directly related to his active duty service.  Accordingly, the February 2009 QTC examination report is inadequate.  Id.  Although the QTC examiner noted a childhood history of psychiatric problems, including anxiety, in a May 2008 statement and during his November 2010 hearing before the Board, the Veteran reported that his inservice duties were very stressful to him and caused him difficulty sleeping and panic attacks.  The Veteran testified that his psychiatric symptoms first began during service and have continued since that time.  Accordingly, the RO must provide the Veteran with a new VA examination report which fully addresses the etiology of the Veteran's current psychiatric disorders, to include consideration of the Veteran's reported inservice incurrence of difficulty sleeping and panic attacks which have continued since that time.

Last, the RO should provide the Veteran with a VA examination which addresses the etiology of his diabetes mellitus, type II.  In that regard, the Veteran contends that his current diabetes mellitus, type II, is related to the stress caused by his duties during active duty service.  He noted that diabetes mellitus, type II, was first diagnosed in the early 1980s, and that it has developed slowly and progressively since that time.  Under the circumstances, the RO should obtain a VA examination addressing the etiology of the Veteran's diabetes mellitus, type II, to include opinions as to whether the Veteran's current diabetes mellitus, type II, is directly related to service.  The examiner should also provide an opinion as to whether the Veteran's diabetes mellitus, type II, is related to his coronary artery disease, hypertension, or psychiatric disorders.


Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran to provide him an opportunity to identify all VA and non-VA medical providers, to include all treatment from the VA Emporia Clinic and Dr. R.P.D., who have treated him for his claimed disorders.  The RO must then attempt to obtain copies of the related medical records that are not already in the claims folder, to include all updated VA treatment records and all of the Veteran's records from the Social Security Administration.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the named records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  The Veteran must be afforded an appropriate VA examination to ascertain the etiology of his current hypertension.  The examiner must be provided with, and review, the entire claims file in conjunction with the examination.  All necessary special studies or tests must be accomplished.  After a thorough review of the Veteran's claims file, to include the Veteran's statements of record, the medical evidence including all service treatment records and post-service treatment records, and a discussion of each, the examiner must state whether the Veteran's currently diagnosed hypertension was incurred in or aggravated by his active duty service.  The examiner must specifically address the inservice high blood pressure readings which are sufficient to establish hypertension under VA regulations.  The examiner must also provide an opinion as to whether the Veteran's current hypertension is related to the inservice stressful experiences described by the Veteran and whether the Veteran's current hypertension is related to his current psychiatric disorders, coronary artery disease, or diabetes mellitus, type II.  The RO must remind the VA examiner that the Veteran's statements are competent evidence of symptomatology in service or thereafter.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report prepared must be typed.

3.  The Veteran must be afforded an appropriate VA examination to ascertain the etiology of the Veteran's coronary artery disease.  The examiner must be provided with, and review, the entire claims file in conjunction with the examination.  All necessary special studies or tests must be accomplished.  After a thorough review of the Veteran's claims file, to include the Veteran's statements of record, the medical evidence including all service treatment records and post-service treatment records, and a discussion of each, the examiner must state whether the Veteran's current coronary artery disease was incurred in or aggravated by active duty service.  The examiner must specifically address the inservice high blood pressure readings which are sufficient to establish hypertension under VA regulations.  The examiner must also provide opinions as to whether the Veteran's current coronary artery disease is related to the reported inservice stressful experiences caused by his duties or whether it is related to his current hypertension, psychiatric disorders, or diabetes mellitus, type II.  The RO must remind the VA examiner that the Veteran's statements are competent evidence of symptomatology in service or thereafter.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report prepared must be typed.

4.  The RO must provide the Veteran with a new VA psychiatric examination to determine the etiology of his current anxiety and depressive disorders.  The examination must be conducted by a psychiatrist or psychologist.  The examiner must be provided with, and review, the entire claims file in conjunction with the examination.  All necessary special studies or tests, including psychological testing and evaluation, must be accomplished.  After a thorough review of the Veteran's claims file, to include the Veteran's statements of record, the medical evidence including all service treatment records and post-service treatment records, and a discussion of each, the examiner must provide an opinion as to whether any of the Veteran's currently diagnosed psychiatric disorders are related to his active duty service, to include the reported inservice stressful experiences caused by his duties.  The RO must remind the VA examiner that the Veteran's statements are competent evidence of symptomatology in service or thereafter.  Any opinion provided must include a complete rationale and explanation of the basis for the opinion.  If the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report must be typed.

5.  The Veteran must be afforded a VA examination to determine the etiology of his diabetes mellitus, type II.  The examiner must be provided with, and review, the entire claims file in conjunction with the examination.  All necessary special studies or tests must be accomplished.  After a thorough review of the Veteran's claims file, to include the Veteran's statements of record, the medical evidence including all service treatment records and post-service treatment records, and a discussion of each, the examiner must state whether the Veteran's current diabetes mellitus, type II, was incurred in or aggravated by active duty service.  The examiner must also provide opinions as to whether the Veteran's current diabetes mellitus, type II, is related to the reported inservice stressful experiences caused by his duties or whether it is related to his current coronary artery disease, hypertension, or psychiatric disorders.  The RO must remind the VA examiner that the Veteran's statements are competent evidence of symptomatology in service or thereafter.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report prepared must be typed.

6.  All VA examination reports obtained must be reviewed by the RO to ensure that they are in complete compliance with the directives of this Remand.  If any report is deficient in any manner, the RO must implement corrective procedures.

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any of the claims remain denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


